               Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 MARK A. DAY,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. 5:21-cv-00242

 AFFILIATE ASSET SOLUTIONS, LLC,
                                                         DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes MARK A. DAY, (“Plaintiff”), by and through his undersigned attorney,

complaining as to the conduct of AFFILIATE ASSET SOLUTIONS, LLC (“Defendant”), as

follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the    and     the    Texas     Debt

Collection Act (“TDCA”) under Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful

conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
              Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 2 of 9




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                               PARTIES

   4. Plaintiff is a natural person over 18-years-of age residing within the Western District of

Texas.

   5. Defendant is third-party debt collection company organized under the laws of the state of

Delaware with its principal office located at 145 Technology Pkwy, Suite 100, Peachtree Corners,

Georgia 30092. Defendant regularly collects or attempts to collect upon consumers located within

the state of Texas.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, third-party

contractors, and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action stems from Defendant’s attempts to collect upon a medical debt (“subject

debt”) Plaintiff allegedly owed.

   8. Several months ago, Plaintiff began receiving calls to his cellular telephone number, (210)

XXX-4881, from Defendant.

   9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular telephone number ending in -4881. Plaintiff is and always has been

financially responsible for the cellular telephone and its services.

   10. Defendant has called Plaintiff using various phone numbers, including but not limited to

(855) 820-5237 and (844) 319-7313.



                                                   2
              Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 3 of 9




   11. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   12. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   13. Upon speaking to Defendant, Plaintiff explained that due to his financial hardships, he

cannot afford to make a payment on the subject debt and requested that Defendant cease contacting

him.

   14. Defendant completely disregarded Plaintiff’s explanation and continued to demand

payment on the subject debt while belittling and mocking Plaintiff, despite the fact that Plaintiff

does not have the financial means to satisfy the subject debt.

   15. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

Plaintiff’s cellular phone.

   16. Despite Plaintiff’s efforts, Defendant has continued to regularly call his cellular phone up

until the filing of this lawsuit.

   17. Plaintiff has received numerous phone calls from Defendant since asking Defendant to

stop calling on multiple occasions.

   18. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorney regarding his rights,

resulting in exhausting time and resources.

   19. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,



                                                    3
                 Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 4 of 9




    diminished cellular phone functionality, decreased battery life on his cellular phone, and

    diminished space for data storage on his cellular phone.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.

      22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

    regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

    accounts.

      24. Defendant is engaged in the business of collecting or attempting to collect, directly or

    indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant

    identifies itself as a debt collector and has been a member of the ACA, an association of debt

    collectors, since 2015.1

      25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

    transaction due or asserted to be owed or due to another for personal, family, or household

    purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

    any conduct the natural consequence of which is to harass, oppress, or abuse any person in

    connection with the collection of a debt.” Additionally, §1692d(2) forbids “[t]the use of obscene

    language or language the natural consequence of which is to abuse the hearer or reader.”

    §1692d(5) further prohibits, “causing a telephone to ring or engaging any person in telephone




1
    http://www.acainternational.org/search#memberdirectory

                                                        4
              Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 5 of 9




conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number.”

  27. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff numerous times after he demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s cellular phone in spite of Plaintiff’s

demands was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

  28. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

  29. Furthermore, Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt

collection methods to collect upon the subject debt. The harassing nature of Defendant’s

collection campaign is highlighted by its unprofessional conduct of berating and belittling

Plaintiff during its collection campaign. Any reasonable factfinder will conclude that Defendant’s

actions were harassing and abusive as Defendant ridiculed and needlessly harassed Plaintiff when

he tried to explain that he has no means of satisfying the subject debt.

         b. Violations of FDCPA § 1692e

  30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  31. In addition, this section enumerates specific violations, such as:


            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).




                                                5
             Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 6 of 9




   32. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop calling

him, Defendant place numerous calls to Plaintiff’s cellular phone without his consent. Instead of

putting an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s

cellular phone in a deceptive attempt to force him to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to call him when it no longer had consent to do so.

   33. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant implicitly represented that it could harass and

oppress Plaintiff when it mocked and berated him. This type of behavior is explicitly prohibited

by the FDCPA. Defendant’s actions only served to worry and confuse Plaintiff.

       c. Violations of FDCPA § 1692f

   34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on

the subject debt by continuously calling Plaintiff numerous times after being notified to stop.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls without his

permission is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

   36. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

   WHEREFORE, Plaintiff, MARK A. DAY, respectfully requests that this Honorable Court

enter judgment in his favor as follows:



                                                  6
            Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 7 of 9




  a. Declaring that the practices complained of herein are unlawful and violate the
     aforementioned bodies of law;

  b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
     §1692k(a)(2)(A);

  c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
     under 15 U.S.C. §1692k(a)(1);

  d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
     §1692k(a)(3);

  e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
     debt; and

  f. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

  37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.

  38. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

  39. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

  40. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2)

as it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

          a. Violations of TDCA § 392.302

  41. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(1), prohibits a debt collector from,

using profane or obscene language or language intended to abuse unreasonably the hearer or

reader.” § 392.302(4), further states that “a debt collector may not oppress, harass, or abuse a

person by causing a telephone to ring repeatedly or continuously, or making repeated or

continuous telephone calls, with the intent to harass a person at the called number.”

  42. Defendant violated the TDCA when it used harassing debt collection methods to collect

upon the subject debt. The harassing nature of Defendant’s collection campaign is highlighted by

                                                7
             Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 8 of 9




its unprofessional conduct of berating and belittling Plaintiff during its collection campaign.

Defendant intended used such abusive and harassing language in order to coerce Plaintiff into

making a payment on the subject debt.

   43. Defendant further violated the TDCA when it continued to call Plaintiff’s cellular phone

numerous after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

           b. Violations of TDCA § 392.304

   44. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   45. Defendant violated the TDCA through the implicit misrepresentations made on phone

calls placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly

represented to Plaintiff that it had the lawful ability to continue contacting his cellular absent his

consent. Such lawful ability was revoked upon Plaintiff demanding that Defendant stop calling

his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   46. Additionally, Defendant violated the TDCA when it misleadingly represented that it could

harass and oppress Plaintiff when it mocked and berated him for not being able to satisfy the

subject debt.

   WHEREFORE, Plaintiff, MARK A. DAY, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

                                                 8
            Case 5:21-cv-00242 Document 1 Filed 03/10/21 Page 9 of 9




   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 11, 2021                       Respectfully submitted,

                                            s/ Nathan C. Volheim (Lead Attorney)
                                            Nathan C. Volheim, Esq. #6302103
                                            Counsel for Plaintiff
                                            Admitted in the Western District of Texas
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Ave., Suite 200
                                            Lombard, Illinois 60148
                                            (630) 568-3056 (phone)
                                            (630) 575-8188 (fax)
                                            nvolheim@sulaimanlaw.com




                                                9
